Appellant but argues again the same authorities cited on original presentation each of which was discussed by us in our opinion. Appellant stresses chiefly Bader's case, supra. Examination of it discloses, in addition to what we have already said, that the court based its conclusion that the testimony as to acts of intercourse with prosecutrix by others than the accused, was admissible, largely upon the proposition that physicians who examined prosecutrix testified that they found a condition indicating frequent intercourse with some one prior to the time. No such condition appears in the instant case. We have carefully analyzed the law of the case in the light of the authorities and have tried to make a fair application to the facts but are unable to conclude ourselves in error in our former opinion.
The motion for rehearing will be overruled.
Overruled. *Page 162